UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 31, 2007 PetroHunter Energy Corporation (Exact name of registrant as specified in its charter) Maryland 000-51152 98-0431245 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1875 Lawrence Street, Suite 1400, Denver, CO80202 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 572-8900 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03. Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant. On July 31, 2007, the registrant executed a subordinated unsecured promissory note for $250,000 in favor of Bruner Family Trust UTD March 28, 2005.Interest accrues at the rate of 8% per annum and the note matures on the later of October 29, 2007 or the time at which the registrant’s senior indebtedness has been paid in full. One of the trustees of Bruner Family Trust UTD March 28, 2005 is Marc E. Bruner, the son of Marc A. Bruner, who is the largest beneficial holder of the registrant’s outstanding shares. Proceeds of the loan were used to help fund the registrant’s obligations as contract operator on the Powder River Basin assets it proposes to purchase from Galaxy Energy Corporation. Item 9.01Financial Statements and Exhibits Regulation S-K Number Document 10.1 Subordinated Unsecured Promissory Note dated July 31, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PETROHUNTER ENERGY CORPORATION August 1, 2007 By: /s/David E. Brody David E. Brody, Vice President and General Counsel EXHIBIT INDEX Regulation S-K Number Document 10.1 Subordinated Unsecured Promissory Note dated July 31, 2007
